                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO


Criminal Case No. 20-cr-00362-DDD

UNITED STATES OF AMERICA

               Plaintiff,

v.


1. SARAH ALBERG

               Defendant.



            STATEMENT BY DEFENDANT IN ADVANCE OF PLEA OF GUILTY


       I acknowledge and certify that I have been advised of and understand the

following facts and rights, that all representations contained in this document are true

and correct, and that my attorney has assisted me as I have reviewed and completed

this document.

       1.      The nature of the charge(s) against me has/have been explained to me by

my attorney. I have had an opportunity to discuss with my attorney both the nature of

the charge(s) and the elements which the government is required to prove.

       2.      I know that when the Court sentences me, the Court will consider many

factors. These factors are listed in 18 U.S.C. § 3553 and include (a) the nature and

circumstances of the offense and my personal history and characteristics, (b) the need

for a sentence to reflect the seriousness of the offense, promote respect for the law,

                                             1
                                                                            Court Exhibit
                                                                                  2
provide just punishment, afford deterrence, protect the public, and provide me with

needed training, care or correctional treatment in the most effective manner, (c) the

kinds of sentences available to the court, (d) the advisory sentencing guidelines

established by the U.S. Sentencing Commission, (e) the pertinent policy statements of

the U.S. Sentencing Commission, (f) the need to avoid unwarranted sentence disparity

among defendants with similar records who have been found guilty of similar conduct,

and (g) the need to provide restitution. No single factor is controlling or determinative. I

recognize that it is possible that the Court could, after considering these factors, impose

any sentence in my case, including one which is as severe as the maximum term of

imprisonment, the maximum fine, full restitution (if applicable), the maximum term of

supervised release, and a special assessment, all as set out in paragraph 3 below.

       3.     I know that the following penalties may be imposed as a result of my guilty

plea(s):

              Sole Count of the Information 21 U.S.C. §§ 331(a) and 333(a)(2) –

introducing a misbranded drug into interstate commerce.

       a.     Imprisonment for a term of not more than 3 years;

       b.     A term of supervised release of not more than 1 year, pursuant to 18

U.S.C. § 3583;

       c.     A fine of not more than $250,000, pursuant to the statute that I admit I

violated and/or the alternative fine schedule set out at 18 U.S.C. § 3571;

       d.     No order of restitution is being sought by the government, pursuant to 18

U.S.C. §§ 3663, 3663A, and 3664;

       e.     A special assessment of $100, pursuant to 18 U.S.C. § 3013;
       4.     I know that if I am convicted of more than one count, the sentences

imposed may be either concurrent (served at the same time) or consecutive (served

separately or back-to-back) unless the statutory penalty for an offense of conviction

expressly requires that a sentence be imposed to run consecutively.

       5.     I know that in addition to any punishment that the Court may impose, there

are collateral consequences to pleading guilty to a crime. These consequences are

neither imposed nor controlled by the Court. For example, pleading guilty may result in

a loss of civil rights, including but not limited to the rights to possess firearms, vote, hold

elected office, and sit on a jury. And, if I am not a citizen of the United States, these

consequences may include deportation from the United States or indefinite confinement

if there is no country to which I may be deported, denial of the right to enter the United

States in the future, and denial of citizenship.

       6.     I know that if I am given a term of supervised release as a part of my

sentence, that supervised release will only begin to run upon my release from custody

on all terms of imprisonment imposed by this and any other courts. I understand that

any violation of the conditions of that supervised release during its term may lead to an

additional prison sentence and additional supervised release being imposed.

       7.     I know that there is no parole in the federal system and that I will be

required to serve the entire sentence of imprisonment which may be imposed in my

case, reduced only by such good time and/or program allowances as may be set by

Congress and applied by the Bureau of Prisons.

       8.     I know that if a fine or restitution is imposed as a part of my sentence, I will


                                               3
be required to pay interest on any amount in excess of $2,500, unless the fine or

restitution is paid in full before the fifteenth day after the date of the judgment or unless

interest is waived by the Court.

       9.      I know that if a fine or restitution is imposed as a part of my sentence, I will

be required to pay it in a timely manner. Failure to do so may trigger monetary

penalties, collection efforts by the government, potential revocation of any probation or

supervised release, and/or exposure to prosecution for "Criminal Default" under 18

U.S.C. § 3615.

       10.     I know that I can be represented by an attorney at every stage of the

proceedings in this matter, and I know that, if I cannot afford an attorney, one will be

appointed to represent me at no cost or expense to me.

       11.     I know that I have a right to plead "not guilty;" and I know that if I do plead

"not guilty," I can persist in that plea and demand a trial.

       12.     I know that I have a right to and can demand a trial by jury, and I know

that if I choose to stand trial:

       a.      I have a right to the assistance of an attorney at every stage of the

proceeding;

       b.      I have a right to see and observe the witnesses who testify against me;

       c.      My attorney can cross-examine all witnesses who testify against me;

       d.      I can call and present such relevant witnesses and evidence as I desire,

and I can obtain subpoenas to require the attendance and testimony of those witnesses;

       e.      If I cannot afford to pay witness fees and expenses, the government will

pay those fees and expenses, including mileage and travel expenses, and including
reasonable fees charged by expert witnesses;

         f.    I cannot be forced to incriminate myself and I do not have to testify at any

trial;

         g.    However, I can testify at my trial if I choose to, and I do not have to decide

whether or not to testify until after I have heard the government's evidence against me;

         h.    If I decide that I do not want to testify at trial, the jury will be told that no

guilt or inference adverse to me may be drawn from my decision not to testify;

         i.    In order for me to be convicted, the government must prove each and

every element of the offense(s) with which I am charged, beyond a reasonable doubt;

         j.    In order for me to be convicted, the jury must reach a unanimous verdict of

guilty, meaning all jurors must agree that I am guilty; and

         k.    If I were to be convicted, I could appeal both my conviction and whatever

sentence the Court later imposed, and if I could not afford an appeal, the government

would pay the cost of the appeal, including the cost of an appointed attorney.

         13.   I know that if I plead guilty, there will not be a trial of any kind.

         14.   I know that if I plead guilty, there will be no appellate review of the

question of whether or not I am guilty of the offense(s) to which I have pled guilty.

         15.   I know that the terms of my plea agreement with the government contain a

waiver of my right to appeal or to collaterally attack the sentence. Specifically, I have

agreed to knowingly and voluntarily waive the right to appeal any matter in connection

with this prosecution, conviction, or sentence unless it meets one of the following three

criteria: (1) the sentence imposed is above the maximum penalty provided in the statute


                                                 5
of conviction, (2) the sentence exceeds the advisory guideline range that applies to a

total offense level of 6 (or, if the I receive the two-level reduction for acceptance of

responsibility, level 4); or (3) the Government appeals the sentence. Except as provided

above, I also knowingly and voluntarily waive the right to appeal the manner in which

the sentence is determined on grounds set forth in 18 U.S.C. § 3742.

       I also knowingly and voluntarily waive my right to challenge this prosecution,

conviction, or sentence and/or the manner in which it was determined in any collateral

attack, including but not limited to a motion brought under 28 U.S.C. § 2255. I

specifically waive on appeal or in a collateral attack any argument that the admitted

conduct does not fall within the scope of the statute. This waiver provision, however,

will not prevent the me from seeking relief otherwise available if: (1) there is an explicitly

retroactive change in the applicable guidelines or sentencing statute, (2) there is a claim

that I was denied the effective assistance of counsel, or (3) there is a claim of

prosecutorial misconduct. Additionally, if the Government appeals the sentence

imposed by the Court, I am released from this waiver provision. Because of this, I know

that I cannot seek appellate review of the sentence imposed by the Court in this case,

except in the limited circumstances, if any, permitted by my plea agreement.

       16.    No agreements have been reached and no representations have been

made to me as to what the sentence in this case will be, except those which are

explicitly detailed in the document entitled "Plea Agreement" which I and the

government have signed. I further understand that any sentencing agreements and

stipulations in the document entitled "Plea Agreement" are binding on the Court only if

the parties ask the Court in that document to be so bound pursuant to Rule 11(c)(1)(C)
and only if the Court agrees to be so bound when it accepts my guilty plea(s).

       17.    The only plea agreement which has been entered into with the

government is that which is set out in the document entitled "Plea Agreement" which

has been signed by the government and me and which I incorporate herein by

reference.

       18.    I understand that the Court will make no decision as to what my sentence

will be until a Presentence Report has been prepared by the Probation Department and

received and reviewed by the Court.

       19.    I know that when I enter my plea(s) of guilty, the Court may ask me

questions under oath about the offense(s) to which I have pled guilty. Such questions, if

asked of me on the record and in the presence of my attorney, must be answered by

me, and if I give false answers, I can be prosecuted for perjury.

       20.    I know that I have the right to ask the Court any questions that I have

concerning my rights, these proceedings, and my plea(s) to the charge(s).

       21.         44 years of age. My education consists of __________________.
              I am ____                                      18 years (Masters in Psychology)

I can understand the English language. I am not taking any medications which interfere

with my ability to understand the proceedings in this matter or which impact or affect my

ability to choose whether to plead guilty.

       22.    Other than the promises of the government set out in the document

entitled "Plea Agreement," no promises and no threats of any sort have been made to

me by anyone to induce me or to persuade me to enter my plea(s) in this case.

       23.    No one has promised me that I will receive probation, home confinement


                                             7
or any other specific sentence desired by me because of my plea(s) of guilty.

       24.    I have had sufficient opportunity to discuss this case and my intended

plea(s) of guilty with my attorney. I do not wish to consult with my attorney any further

before I enter my plea(s) of guilty.

       25.    I am satisfied with my attorney. I believe that I have been represented

effectively and competently in this case.

       26.    My decision to enter the plea(s) of guilty is made after full and careful

thought, with the advice of my attorney, and with full understanding of my rights, the

facts and circumstances of the case, and the potential consequences of my plea(s) of

guilty. I was not under the influence of any drugs, medication, or intoxicants which

affect my decision-making ability when I made the decision to enter my guilty plea(s). I

am not now under the influence of any such drugs, medication or intoxicants.

       27.    I want to plead guilty and have no mental reservations about my decision.

       28.    Insofar as it shows my conduct, the summary of facts set out in the

document entitled "Plea Agreement" is true and correct, except as I have indicated in

that document.

       29.    I know that I am free to change or delete anything contained in this

document and that I am free to list my objections and my disagreements with anything

contained in the document entitled "Plea Agreement." I accept both documents as they

are currently drafted.

       30.    I wish to plead guilty to the following charge(s):

       Sole Count of the Information, violation of 21 U.S.C. §§ 331(a) and 333(a)(2),
       introducing a misbranded drug into interstate commerce.
           29th
Dated this ________________,        December 2020
                             day of ____________________________.

                                         s/ Sarah Alberg
                                         __________________________________
                                         Sarah Alberg
                                         Defendant

        I certify that I have discussed this statement and the document entitled "Plea
Agreement" with the defendant. I certify that I have fully explained the defendant's
rights to him or her and have assisted him or her in completing this form. I believe that
the defendant understands his or her rights and these statements.


           29th
Dated this ____________,        December 2020
                         day of ____________.

                                         __________________________________
                                         Brian R. Leedy
                                         Attorney for Defendant




                                            9
